DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 05/05/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
Instant Specification discloses that “the photocurable composition produced in each of Examples had an internal transmittance at 385 nm of less than 1% per 1 cm thickness” (¶ [0208], as published in US 20210087315 A1). Please clarify if the 1% of internal transmittance is based on an optical absorption or not. See below the 35 USC 112(b) rejection of claim 7 for details.  
Instant Specification discloses that “examples of the compound represented by formula (1) include allyl alcohol, methallyl alcohol, crotyl alcohol, croton alcohol, 2-cyclohexen-1-ol, 2-cyclopenten-2-ol, 2-cyclohepten-2-ol, trans-2-hexen-1-ol, cis-2-butene-1,4-diol, and 3-methyl-2-buten-1-ol.” (¶ [0067], as published in US 20210087315 A1). Among the examples, the underlying chemicals “2-cyclopenten-2-ol” and “2-cyclohepten-2-ol” do not belong to the chemical structures of Formula (1)/(1-1) as presented in ¶ [0058] and ¶ [0060]. The underlying chemicals have an alcohol group directly attached to a C-C double bond. 
Appropriate correction is required.

Claim Interpretation
	Claim 4 recites the limitation of “an alkylene group containing 3-8 carbon atoms” in line 9. The underlying term would be interpreted as a group having a C-C single bond  (alkane) but not having either a C-C double bond (alkene) or a C-C triple bond (alkyne), consistent with the Instant Specification (¶ [0035], ¶ [0216], as published in US 20210087315 A1).  

Claim Objections
Claims 2, 4, and 5 are objected to because of the following informalities:  
Claims 2, 4, and 5 recite the terms of [Chem. 1], [Chem. 2], and [Chem. 3], respectively. The terms are not necessary because each of the chemical structures corresponding to the terms is indicated as formula (1), formula (A), and formula (2), respectively.  It is recommended to delete the terms.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation of “the photocurable composition has an internal transmittance per 1 cm thickness at 385 nm of less than 1%” in lines 2-3, which renders the claim unclear.  It is unclear whether (1) the photocurable composition has an internal transmittance of less than 1% (as literally meaning that more than 99% is absorbed, i.e., having dark color), or (2) the photocurable composition has an internal transmittance less than 1% in terms of optical absorption (as supported by Instant Specification meaning that more than 99% is transmitted (i.e., almost transparent)) (Instant Specification: ¶ [0099], as published in US 20210087315 A1). It seems the Applicant intended to mean the latter in order to achieve excellent transparency of a 3D object (Instant Specification: ¶ [0019]). For the purpose of examination, the limitation would be interpreted as “the photocurable composition has an optical absorption per 1 cm thickness at 385 nm of less than 1%.”  
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moriyama (JP 2016112824 A). 
Regarding claim 1, Moriyama teaches a photocurable composition used to manufacture a three-dimensional object which is formed by stacking a plurality of layers on top of each other (¶ [0001], ¶ [0010]), the photocurable composition comprising:
a monofunctional monomer having a polycyclic aliphatic group (¶ [0021]-¶ [0022]: monofunctional acrylates including dicyclopentenyl (meth) acrylate, dicyclopentanyl (meth) acrylate, etc.; TABLE 2: DCPA1 (dicyclopentanyl acrylate), DCPA2 (dicyclopentenyl acrylate))
a polyfunctional monomer (¶ [0023]: bifunctional acrylates; ¶ [0024]: trifunctional or higher functional acrylates; TABLE 2: TMPTA (Trimethylol propane triacrylate), BPAEDA (bisphenol A epoxy diacrylate);
an alcohol (¶ [0022]: monomers having a hydroxy group ¶ [0023]: monomers having a hydroxy group; TABLE 2: HPPA (2-hydroxy-3-phenoxypropyl acrylate)) 
an acylphosphine oxide photopolymerization initiator (¶ [0062]: acylphosphinic oxide radical initiators, including 2,4,6-trimethylbenzoindiphenylphosphine oxide, benzyl and methylphenylglycoesters). 

Claim 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moriyama (JP 2016112824 A), and further evidenced by Wikipedia (available at https://en.wikipedia.org/w/index.php?title=Trimethylolpropane_triacrylate&oldid=758252919, published in public on 01/04/2017). 
Regarding claim 3, Moriyama teaches all the claimed limitations including the polyfunctional monomer is, for example, “TMPTA (Trimethylol propane triacrylate)” (¶ [0024]: trifunctional or higher functional acrylates; TABLE 2: TMPTA (Trimethylol propane triacrylate)). However, Moriyama does not specifically teach that the polyfunctional monomer has a density of at least 1.00. The density of the TMPTA is one of the intrinsic properties of the material itself. 
Wikipedia teaches that TMPTA has a density of  1.06 g/mL (page 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (JP 2016112824 A).
Regarding claim 7, Moriyama teaches that the photocurable composition has an internal transmittance per 1 cm thickness at 385 nm of less than 1%, and wherein the three-dimensional object formed by using the photocurable composition has an internal transmittance per 1 cm thickness at 385 nm of at least 85% (as presented above regarding claim 1). Of note, the claimed composition is substantially identical to the composition of Moriyama as including all the claimed element. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. 
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (JP 2016112824 A) in view of Keita et al. (US 5,741,831 A).
Regarding claim 2, Moriyama teaches all the claimed limitations but does not specifically teach that the alcohol is a compound represented by formula (1) as recited in claim 2. 
Keita teaches a polymerizable compositions based on thio(meth)acrylate monomers, leading to transparent organic polymers with a low yellow index to satisfy increasing demand for ophthalmic lenses (column 1 lines 7-13). Transparent polymer composition includes one or more monomers (III) containing an ethylenic unsaturation, and the particularly recommended monomers (III) are allyl alcohol, methallyl alcohol, crotyl alcohol, 2-cyclohexen-1-ol, trans-2-hexen-1-ol, cis-2-butene-1,4-diol, 3-methyl-2-buten-1-ol, trans-2-methyl-3-phenyl-2-propen-1-ol, 3-buten-2-ol, carveol, myrtenol, verbenol and trans-cinnamyl alcohol (column 8 line 65 – column line 42).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the photocurable composition of Moriyama to include a curable monomer containing an ethylenic unsaturation as taught by Keita in order to yield known results or a reasonable expectation of successful results of obtaining a polymerizable composition with a low yellow index and forming a transparent optical member in use of the composition (Keita: derived from abstract, column 1 lines 7-13). 
Regarding claim 4, Moriyama teaches that the polyfunctional monomer is, for example, “1,4-butanediol di(meth)acrylate” or “1,6-hexanediol di(meth)acrylate,” having an alkylene group containing 3-8 carbon atoms as represented by the recited formula (2) (¶ [0023]: bifunctional acrylates). However, Moriyama does not specifically teach that the alcohol is contained in an amount of 2-4 wt.% with respect to a total weight of the photocurable composition. 
Keita teaches that the alcohol (i.e., monomer (III)) is contained in an amount of 2-4 wt.% with respect to a total weight of the photocurable composition (column 9 lines 43-46, claim 1). Of note, when the amount of monomers (III) in compositions according to Keita is between 0.1 and 15 parts by weight per 100 parts by weight of the component A, the amount of the monomer (III) is between 0.1 (= 0.1/100.1) to 13 (= 15/115) wt.% with respect a weight of the total compositions of (A+B). Although Keita does not anticipate the claimed range, the Keita’s disclosed range overlap the claimed range at 2-4 wt.%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Thus, Moriyama in view of Keita teaches all the claimed limitations, and the motivation to combine applied to claim 2 equally applies here. 
Regarding claim 5, Moriyama teaches that the polyfunctional monomer is “bisphenol A epoxy diacrylate (BPAEDA)” having a divalent group containing a structure represented by formula (3) and formula (B) (¶ [0023]: bifunctional acrylates; TABLE 2: BPAEDA). Moriyama also teaches that it is conceivable to increase the impact resistance of the 3D model by increasing the ratio of the polyfunctional monomer contained in the 3D modeling ink to form a large number of chemical crosslinks, but when many chemical crosslinks are formed, there is a problem that the flexibility of the 3D model is lost and the elongation becomes small (¶ [0009]). 
Keita teaches that besides the monofunctional vinyl monomers, crosslinkable polyfunctional monomers may also be used as comonomers (II), and a particularly recommended class of comonomers (II) are the monomers corresponding to the formula (IV) (i.e., including the structure of “bisphenol A epoxy diacrylate (BPAEDA)” of Moriyama, which is equivalent to the polyfunctional monomer as recited in claims 1 and 5) (column 7 line 52 – column 8 line 49). Composition A comprises at least 10 wt. % by weight of a monomer (I) and 0 to 90 wt. % of the comonomers (II) (claim 1; column 8 lines 50-52) by weight of the component A.  Although the monomer (I) is not the same as the monofunctional monomer having a polycyclic aliphatic group (as recited in claims 1 and 5), it would be obvious to one of ordinary skill in the art that the monofunctional monomer of Moriyama would have at least about 10 wt.% with respect to a total weight of the photocurable composition - when Keita teaches that the transparent polymer composition comprises 0 to 90 wt.% of the monomer (II) (i.e., the same as the polyfunctional monomer as recited in claim 1) with respect to composition A having the monomer (i) and the monomer (II), and a component B comprising 0.1 to 15 wt.% of a monomer (III) (i.e., the same as the alcohol as recited in claim 1) with respect to the total weight of the composition A (Keita: claim 1).  Although Keita does not anticipate the claimed range, Keita’s disclosed range of “at least 10 wt.% the monomer (I)” overlaps the claimed range at 75 wt.% or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify a ratio of each of the components of the photocurable composition of Moriyama to have about 0-90% of the monomer (II) (i.e., the polyfunctional monomer) and 0.1 to 15 wt.% of the monomer (III) (i.e., the alcohol) as taught by Keita so as to have about at least 10% of the monomer (I) (i.e., the monofunctional monomer) in order to yield known results or a reasonable expectation of successful results of obtaining a polymerizable composition with a low yellow index and, in use of the composition, forming a transparent optical member having a desired impact resistance and elongation flexibility (Moriyama: derived from ¶ [0009]; Keita: derived from abstract, column 1 lines 7-13). 
Regarding claim 6, Moriyama teaches all the claimed limitation but does not specifically teach that a weight ratio of the acylphosphine oxide photopolymerization initiator to the alcohol is 0.1 - 10.  
Keita teaches that a weight ratio of the acylphosphine oxide photopolymerization initiator (APO: 2,4,6-trimethylbenzoyldiphenylphosphine) to the alcohol (3-methyl-2-buten-1-ol) is 0.1 – 10 (column 13 lines 6-35; TABLE 3). Of note, the weight ratio of APO to the alcohol is 0.1 (= 0.2/2) or 0.2 (= 0.4/2). Thus, the Keita’s disclosed ratio anticipates the recited ratio.  
Thus, Moriyama in view of Keita teaches all the claimed limitation, and the motivation to combine applied to claim 2 equally applies here. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (JP 2016112824 A) in view of Crespo Vázquez et al. (US 20150277146 A1, hereinafter Vázquez).
Regarding claim 8, Moriyama teaches all the claimed limitation but does not specifically teach that the three-dimensional object is an optical member.
Vázquez teaches methods of producing eyewear lenses, particularly finished lenses and lens blanks using additive techniques rather than removal of excess material (abstract; ¶ [0006]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D object made from the composition of Moriyama to be formed as an optical member such as a lens as taught by for Vázquez in order to obtain known results of applying a known additive manufacturing technique to make a known article of an optical member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tardieu (US 20030100672 A1) teaches methods for obtaining the photochromic latex for application to ophthalmic optics, and a polymerizable mixture includes an anti-yellow agent (abstract; ¶ [0045]; claim 24). 
Berzon (US 6572794 B1) teaches a method of manufacturing a photochromic molded article by filling a mold with a photopolymerizable monomer composition containing a photopolymerizable monomer, a photoinitiator, and a photochromic compound capable of coloring upon UV irradiation (abstract). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726